927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Emmit DANIEL, Defendant-Appellant.
No. 90-5347.
United States Court of Appeals, Sixth Circuit.
March 4, 1991.

On Appeal from the United States District Court for the Western District of Tennessee, No. 89-20067;  Horton, C.J.
W.D.Tenn.
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Emmit Daniel, appeals his conviction entered upon a jury verdict.  Defendant's appeal is based upon the sufficiency of the evidence.


2
Having carefully considered the record on appeal and the briefs of the parties, we conclude that the conviction should be affirmed.


3
When one considers in a light most favorable to the government the presence of the blender and of the cutting agent, and the testimony concerning the unusually high purity of the cocaine and the large quantity that would result from its dilution, one is unable to say that a reasonable jury could not find the requisite elements of the crime beyond a reasonable doubt.


4
Accordingly, the judgment of conviction is affirmed.